DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species I, Subspecies 9, Sub-subspecies A, and Sub-sub-subspecies (a), claims 1-2, 4-7 and 10, in the reply filed on October 20, 2022 is acknowledged. Examiner notes that claims 3 and 9 are not drawn to the elected species, because (i) the embodiment of the elected Subspecies shown in Fig. 14D of current application comprises randomly distributed pinholes recited in claim 2 as disclosed in paragraph [0136] of current application, and Applicants further disclosed that orderly distributed pinholes recited in claim 3 are directed to “another embodiment” in paragraph [0136] of current application, which was not shown in originally submitted drawings, and thus is not directed to the embodiment shown in Fig. 14D of current application, and (ii) the elected Subspecies shown in Fig. 14D of current application does not comprise the stack of dielectric masking layers recited in claim 9. Therefore, claims 1-2, 4-7 and 10 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pinholes having a width of 0.22 nm to 20 nm, does not reasonably provide enablement for the pinholes of width 0.22nm to 0.1 nm. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim, because an atomic bond length of the only disclosed n-doped semiconductor, GaN, is 0.22 nm. Therefore, a person having ordinary skill in the art would not be able to make the claimed LED with the width of the pinholes in the range 0.1 nm to 0.22 nm filled with the n-doped semiconductor material layer having an atomic bond length larger than the width of the pinhole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Ciechonski et al. (US 2018/0277713)
Regarding claim 1, Ciechonski et al. disclose for a light emitting diode (LED), comprising: a semiconductor buffer layer (904, Fig. 5B) ([0034]);
a n-doped semiconductor materials layer (910, Fig. 5B) ([0044]);
a dielectric masking layer (906, Fig. 5B) having a thickness of in a range from 3 nm to 100 nm (906, Fig. 5B, [0035]) and containing pinholes (apertures corresponding to 907 in Fig. 1A, Fig. 5B) having a width of in a range from 20 nm to 300 nm (907, Fig. 5B, [0036]) filled with the n-doped semiconductor material of the n-doped semiconductor layer (910, Fig. 5B) located between the semiconductor buffer layer (904, Fig. 5B) and the n-doped semiconductor materials layer (910, Fig. 5B);
a p-doped semiconductor material layer (962, Fig. 5B) ([0095]); and
an active region (960, Fig. 5B) ([0095]) disposed between the n-doped semiconductor layer (910, Fig. 5B) and the p-doped semiconductor layer (962, Fig. 5B).
Ciechonski et al. differ from the claimed invention by not showing that the dielectric masking layer has a thickness of 20 nm or less, and the pinholes have a width of 200 nm or less.
Ciechonski et al. further disclose a dielectric masking layer (906, Fig. 5B) having a thickness of 20 nm or less, because “the growth mask layer 906 can include a silicon nitride layer having a thickness in a range from 3 nm to 100 nm” ([0035], line 6-8), therefore, the claimed thickness overlaps with the layer thickness disclosed by Ciechonski et al.
Ciechonski et al. further disclose the apertures, which correspond to pinholes in the claimed invention, that “the maximum lateral dimension of each aperture 907 (such as a diameter or a separation distance between apexes located at antipodal points) may be in a range from 20 nm to 300 nm,” ([0036], line 15-18), therefore, the claimed width overlaps with aperture width disclosed by Ciechonski et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the dielectric masking layer and the width of the pinholes can respectively be within the claimed ranges, because both the thickness of the dielectric masking layer and the width of the pinholes overlap with the claimed ranges, and the thickness of the dielectric masking layer and the width of the pinholes should be controlled to optimize the epitaxial growth process, especially the growth kinetics, to improve quality of semiconductor layers grown on the dielectric masking layer.      
Furthermore, the claim is prima facie obvious without showing that the claimed ranges of the thickness and width achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Ciechonski et al. disclose that the apertures which correspond to the pinholes in the claimed invention are distributed laterally along the dielectric masking layer. 
Ciechonski et al. differ from the claimed invention by not showing the pinholes are distributed randomly distributed and a distance between nearest neighbor pinholes varies randomly laterally along the dielectric masking layer.
However, Ciechonski et al. further disclose in paragraph [0036] that “The apertures 907 may have the same shape, or may have different shapes (emphasis added)”, that “The maximum lateral dimension of each aperture 907 (such as a diameter or a separation distance between apexes located at antipodal points) may be in a range from 20 nm to 300 nm, although lesser and greater maximum lateral dimensions may be employed for each aperture 907 (emphasis added)”, and that “The center-to-center distance between each neighboring pair of apertures 907 can be in a range from 500 nm to 20 microns, such as from 1 micron to 10 microns, although lesser and greater center-to-center distances can also be employed.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pinholes on the dielectric masking layer disclosed by Ciechonski et al. can be randomly distributed and a distance between nearest neighbor pinholes varies randomly laterally along the dielectric masking layer, because Applicants do not specifically claim what the randomly distributed pinholes and randomly varying distance each refers to; Ciechonski et al. disclose that the apertures may have different shapes and each aperture may have different lateral dimension, and therefore, when these two features are combined, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ciechonski et al. do not preclude different features in a single embodiment, the pinholes would look distributed randomly and the distance between nearest neighbor pinholes would be randomly varying; the claimed configuration of pinholes was well-known to be controlled and optimized to reduce a propagation of the majority of the vertical dislocations or defects from the semiconductor buffer layer to in turn obtain a high quality GaN-based semiconductor layer having a low defect density as was well known in the art.
Regarding claim 4, Ciechonski et al. further disclose for the LED of claim 1 that the pinholes (aperture 907, Fig. 5B) extend through an entire thickness of the dielectric masking layer (906, Fig. 5B), such that the n-doped semiconductor materials of the n-doped semiconductor layer (910, Fig. 5B) located in the pinholes contacts the semiconductor buffer layer (904, Fig. 5B), because the arrays of aperture 907 are formed through the growth mask layer 906 to physically expose portions of a top surface of the single crystalline gallium nitride layer 904. ([0036], line 4-7)
Regarding claim 5, Ciechonski et al. further disclose for the LED of claim 4 that the semiconductor buffer layer (904, Fig. 5B, [0034]) and the n-doped semiconductor materials layer (910, Fig. 5B) comprises a III-nitride semiconductor material (Group III nitride nanostructures, [0037])
Regarding claim 6, Ciechonski et al. further disclose for the LED of claim 5 that the semiconductor buffer layer (904, Fig. 5B) comprises undoped gallium nitride ([0034], line 17-18) and the n-doped semiconductor materials layer (910, Fig. 5B) comprise n-doped gallium nitride (line 27, [0044]).
Regarding claim 7, Ciechonski et al. further disclose for the LED of claim 5 that the dielectric masking layer comprises aluminum oxide. ([0074], line 11)
Regarding claim 10, Ciechonski et al. disclose a dielectric masking layer (906, Fig. 5B) and pinholes (907, Fig. 5B), as discussed in the paragraph 4 above. 
Ciechonski et al. differ from the claimed invention by not showing that the dielectric masking layer has a thickness of 1 to 20 nm and the pinholes have a width of 0.1 to 20 nm.
However, Ciechonski et al. further disclose for the LED of claim 1 that “the growth mask layer 906 can include a silicon nitride layer having a thickness in a range from 3 nm to 100 nm” ([0035], line 6-8) which overlaps with the claimed range.
Ciechonski et al. further disclose that the apertures, which correspond to pinholes in the claimed invention, that “the maximum lateral dimension of each aperture 907 (such as a diameter or a separation distance between apexes located at antipodal points) may be in a range from 20 nm to 300 nm,” ([0036], line 15-18) which overlaps with the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the dielectric masking layer and the width of the pinholes can respectively be within the claimed ranges, because both the thickness of the dielectric masking layer and the width of the pinholes overlap with the claimed ranges; especially when the maximum lateral dimension of each aperture is 20 nm, the width of the pinholes would be equal to or smaller than 20 nm; and the thickness of the dielectric masking layer and the width of the pinholes should be controlled to optimize the epitaxial growth process, especially growth kinetics, to improve quality of semiconductor layers grown on the dielectric masking layer.      
Furthermore, the claim is prima facie obvious without showing that the claimed ranges of the width achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO K LEE whose telephone number is (571)270-5816. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on 571-270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOO K LEE/Examiner, Art Unit 4185                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Supervisory Patent Examiner, Art Unit 4100